    Case: 1:17-cv-06314 Document #: 232 Filed: 09/18/20 Page 1 of 6 PageID #:3730



                              UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


MICHELLE GUNN, MICHAEL WATSON, and )
JACOB SAUNDERS, individually and on behalf of )
others similarly situated,                    )
                                              )                           Case No. 17-cv-06314
                Plaintiffs,                   )
                                              )                           Judge Sharon Johnson Coleman
        v.                                    )
                                              )
STEVENS SECURITY & TRAINING SERVICES, )
INC., and AL STEVENS,                         )
                                              )
                Defendants,                   )


                              MEMORANDUM OPINION AND ORDER

         Plaintiffs Michelle Gunn, Michael Watson, and Jacob Saunders (collectively “Gunn” or

“Plaintiffs”) filed this suit against Defendants Stevens Security & Training Services, Inc., and Al

Stevens (collectively “Stevens Security” or “Defendants”), asserting that Stevens Security violated the

Fair Labor Standards Act, the Illinois Minimum Wage Law, and the Chicago Minimum Wage and Paid

Sick Leave Ordinance (“Wage Ordinance”). On February 13, 2020, the Court granted Gunn’s motion

for summary judgment on the issue of class members’ status as employees under the FLSA, IMWL,

and IWPCA. Gunn has now filed a motion for summary judgment on damages and for attorney fees

[215], which is granted.

Background

         The following facts are undisputed. Stevens Security did not file a response brief or

supporting materials as required by Local Rule 56.1(b).1 Therefore, the Court accepts as true all


1 The Court granted defense counsel’s motion to withdraw on July 31, 2019. Since then, new counsel has not filed an

appearance on behalf of defendants and defendants have failed to appear in court. Accordingly, plaintiffs filed a
Northern District of Illinois Local Rule 56.2 notice to pro se defendants on March 9, 2020 in relation to the present
summary judgment motion. Defendants have not responded.

                                                           1
   Case: 1:17-cv-06314 Document #: 232 Filed: 09/18/20 Page 2 of 6 PageID #:3731



material facts set out in Gunn’s Local Rule 56.1(a) statement. Cracco v. Vitran Express, Inc., 559 F.3d

625, 632 (7th Cir. 2009).

        Plaintiffs are all former security guards who provided security services for Stevens Security’s

clients in and around the Chicagoland area. Stevens Security are licensed private security contractors

certified and recognized by the State of Illinois. Plaintiffs worked primarily in the City of Chicago

and were paid less than the Chicago minimum wage set by the Wage Ordinance.

        On June 17, 2019, the Court certified two classes pursuant to Rule 23(b)(3):

         (1) All individuals who worked as security guards for Stevens Security between
        August 31, 2014 and the present, who were paid by the hour, and who worked
        for Stevens Security in excess of forty hours in any workweek or who earned less
        than $8.25 per hour during any of their first six weeks of work due to uniform
        deductions (the “IMWL Class”).

        (2) All individuals who worked as security guards for Stevens Security between
        August 31, 2014 and the present, who were paid by the hour, and whose pay
        records show that Stevens Security made deductions from their hourly wages
        (other than for child support payments mandated by law and other than for three
        $80 deductions for uniforms) (the “IWPCA Class”).

        From August 2015 – February 2018, the total amount of money that the company deducted

from its guards’ wages without their written authorization at the time of deduction was $16,736. The

minimum wage shortfall arising from Stevens Security’s deductions for uniforms, to the extent those

deduction drove guards’ hourly wages below the state minimum wage of $8.25 per hour was

$8,797.91. The unpaid overtime pay owed to class members was $86,454.67.

Legal Standard

        Summary judgment is proper when “the admissible evidence shows that there is no genuine

issue as to any material fact and that the moving party is entitled to judgment as a matter of law.”

McGreal v. Vill. of Orland Park, 850 F.3d 308, 312 (7th Cir. 2017), reh’g denied (Mar. 27, 2017) (quoting

Hanover Ins. Co. v. N. Bldg. Co., 751 F.3d 788, 791 (7th Cir. 2014)); see also Fed. R. Civ. P. 56(a). In

deciding whether summary judgment is appropriate, this Court accepts the nonmoving party’s


                                                     2
   Case: 1:17-cv-06314 Document #: 232 Filed: 09/18/20 Page 3 of 6 PageID #:3732



evidence as true and draws all reasonable inferences in that party’s favor. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 244, 106 S. Ct. 2505, 91 L.Ed.2d 202 (1986). Where, as here, the non-moving

party does not file a response, the consequence is that he has conceded the defendant’s version of

the facts. Smith v. Lamz, 321 F.3d 680, 683 (7th Cir. 2003) (“[F]ailure to respond by the nonmovant

as mandated by the local rules results in an admission.”). This does not alter the standard for

assessing a Rule 56 motion, but does “reduc[e] the pool” from which the facts and inferences

relative to such a motion may be drawn. Smith v. Severn, 129 F.3d 419, 426 (7th Cir. 1997).

Analysis

Damages

        Because the FLSA applies, Stevens Security, as “employers,” had an obligation to pay

Plaintiffs, its “employees,” at a “rate not less than one and one-half times the regular rate” for any

hours worked in excess of forty hours in a workweek. See 29 U.S.C. § 207(a). It is undisputed that

Stevens Security failed to pay Plaintiffs a premium rate for overtime hours worked.

        Turning to the amount of damages, the Court adopts paralegal Benjamin Goldberg’s

calculations, which he determined based on payroll records.

        Class members are entitled to damages and penalties in the amount of $13,196.87

for individuals in the IMWL Class who earned less than $8.25 per hour due to uniform

deductions. This includes $8,797.91 in overtime wages and a penalty under the IMWL, equaling

$4,398.96. See 820 ILCS 105/12(a).

        Class members also are entitled to damages and penalties in the amount of

$129,682.01 for individuals in the IMWL Class who worked more than forty hours in a

workweek and were not paid one-and-a-half times their regular rate for hours over forty in a

workweek. This includes an overtime shortfall of $86,454.67 and a penalty of $43,227.34.

        Plaintiffs are also entitled to damages and penalties in the amount of $25,104.00


                                                   3
   Case: 1:17-cv-06314 Document #: 232 Filed: 09/18/20 Page 4 of 6 PageID #:3733



for individuals in the IWPCA Class from whom Defendants made unauthorized deductions from

their hourly wages. This includes $16,736.00 in unauthorized deductions and $8,368.00 in penalties.

See 820 ILCS 115/14(a).

        In addition, Plaintiffs seek liquidated damages of $8,709.22 for the sixteen guards who

worked more than forty hours in a workweek without receiving overtime pay consented to join the

FLSA collective action. Under FLSA, an employer who violates the overtime compensation

provision is liable to the employee in the amount of the unpaid compensation as well as “in an

additional equal amount as liquidated damages.” 29 U.S.C. § 216(b). In effect, liquidated damages

are “mandatory [for FLSA violations] unless the district court finds that the defendant-employer was

acting in good faith and reasonably believed that its conduct was consistent with the law.” Shea v.

Galaxie Lumber & Constr. Co., Ltd., 152 F.3d 729, 733 (7th Cir.1998). A a “substantial burden” is on

the employer to overcome the “strong presumption under the statute in favor of doubling [the

damage award].” Id. Defendants have offered no response to overcome this presumption, so the

Courts grants liquidated damages in the amount of $8,709.22.

Attorney Fees

        As prevailing parties under the FLSA, IMWL, and IWPCA, Plaintiffs are entitled

to an award of their reasonable attorney fees by the Defendants. See 29 U.S.C. § 216(b); 820 ILCS

105/12(a); 820 ILCS 115/14(a). To calculate an appropriate fee award, courts start with the

“lodestar” amount, determined by “multiplying a reasonable hourly rate by the number of hours

reasonably expended on the litigation.” Small v. Richard Wolf Med. Instruments Corp., 264 F.3d 702, 707

(7th Cir. 2001). Under this approach, the party seeking fees bears the burden of proving the

reasonableness of the hours worked and rates claimed. Hensley v. Eckerhart, 461 U.S. 424, 436, 103

S.Ct. 1933, 76 L.Ed.2d 40 (1983). A good faith effort must be made to exclude excessive,

redundant, or unnecessary hours. Id. at 434, 103 S.Ct. 1933. The Court, for its part, must exclude


                                                  4
   Case: 1:17-cv-06314 Document #: 232 Filed: 09/18/20 Page 5 of 6 PageID #:3734



hours it deems inadequately documented or not reasonably expended on the litigation. Id. at 433–

34, 103 S.Ct. 1933; Spegon v. Catholic Bishop of Chi., 175 F.3d 544, 550 (7th Cir.1999).

          Plaintiffs request $275,000.00 in attorney fees, calculated as follows, with discounts discussed

below:

 Biller                       Year Admitted              Hourly Rate             Hours
                              As Lawyer
 Joshua Karsh                 1989                       $565                    1.9

 José Behar                   1990                       $515                    43.0

 Christopher Wilmes           2005                       $450                    524.6

 Caryn Lederer                2004                       $440                    22.4

 Chirag Badlani               2008                       $400                    1.7

 Kate Schwartz                2010                       $370                    1.0

 Justin Tresnowski            2013                       $325                    14.3

 Emily Brown                  2014                       $320                    32.9

 Matthew Novaria              2014                       $320                    1.5

 Iman Boundaoui               2015                       $300                    7.4

 Paralegals                                              $190                    128.5



          The sum of attorneys fees in the chart above is $312,448 which increases to $326,613.93

with costs. Plaintiffs are only seeking an award of $275,000.00 because counsel acknowledge that

they were unsuccessful on their claims under the City of Chicago Minimum Wage Ordinance.

          The Court finds that the rates and time spend litigating this case are both within the range of

reasonableness and agrees with Plaintiffs that its proposed reduction is appropriate under Hensley, as

degree of success is the most important factor to consider in making a reduction. Hensley, 461 U.S.

at 436, 103 S. Ct. 1933. Additionally, the Court notes that litigation was unnecessarily prolonged by
                                                     5
   Case: 1:17-cv-06314 Document #: 232 Filed: 09/18/20 Page 6 of 6 PageID #:3735



a number of factors, including actions taken by both counsel prior to the pandemic. Accordingly,

the Court grants Plaintiffs $275,000.00 in attorney fees.

Conclusion

        For these reasons, this Court grants summary judgment in favor of Gunn on damages and

attorney fees.

IT IS SO ORDERED.

Date: 9/18/2020



                                                Entered: _____________________________
                                                         SHARON JOHNSON COLEMAN
                                                         United States District Judge




                                                   6
